Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/1/2021.  Claim 1 is amended; and claims 12-15 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-20 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

Claims 1-11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,808,064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a process for preparing a polymer comprising free radical polymerization of hydrophobic monomers such as lauryl methacrylate in an aqueous medium in the presence of free radical polymerization initiator and polymerization control agent that is water soluble and having at least one thiocarbonylthio group.
Claims in US Patent are silent with respect to the species of the polymerization control agent, amount of surfactant, and water miscible solvent.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that the polymerization control agent is represented by the formula - 
    PNG
    media_image1.png
    70
    106
    media_image1.png
    Greyscale
 wherein Z represents an optionally substituted alkyl, aryl, heterocycle, a polymer chain and R1 represents a polymer chain and is water soluble.  Z or R1 are optionally substituted with polyalkylene oxide, cationic substituents (quaternary ammonium salts).  The control agent bears a xanthate, dithiocarbamate or dithiocarbazate having a formula: -S(C=S)OCH2CH3 (col. 7, line 30 to col. 8, line 26).  The aqueous medium is a medium comprising water in amounts of at least 50% by mass and may optionally comprise water-miscible alcohol (col. 4, lines 1-8).  In example 2, amount of Mackam LAB (i.e. surfactant) is calculated to be about 1.9% by weight based on the total weight of the dispersion.  Therefore, in light of the teachings in general disclosure of U.S. Patent, it would have been obvious to one skilled in art prior to the filing of present application, to include polymerization control agent taught in the general disclosure in the aqueous polymerization of hydrophobic monomers such as lauryl (meth)acrylate in an aqueous medium comprising water-miscible solvent and amount of surfactant falling within the presently claimed range, absent evidence to the contrary.

Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,580,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a process for preparing a polymer comprising free radical polymerization of hydrophobic monomers in an aqueous medium in the presence of free radical polymerization initiator and substantially similar polymerization control agent that is water soluble.
Claims in US Patent are silent with respect to the species of hydrophilic monomer used to prepare the pre-polymer, species of hydrophobic monomer, amount of surfactant, and water miscible solvent
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that examples of hydrophilic monomers include ethylencailly unsaturated carboxylic acids such as (meth)acrylic acids, N-vinylamide monomers such as vinyl formamide, amides such as methacrylamide (col. 9, lines 21-64).  Examples of hydrophobic monomers include stearyl methacrylate and lauryl methacrylate (col. 11, lines 56 to col. 12, line 28).  The aqueous medium is a medium comprising water in amounts of at least 50% by mass and may optionally comprise water-miscible alcohol (col. 4, lines 11-17).  In example 1, SDS .

Claims 1-7, 9-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 9,580,535 B2).
Regarding claim 1, Wilson et al disclose a process comprising bringing into contact in an aqueous medium (i.e. reads on aqueous medium including water in present claim 1), hydrophobic monomers, at least one radical polymerization initiator (i.e. reads on free radical polymerization initiator in present claim 1) and at least one polymerization control agent (abstract).  See example 1, wherein solution B and solution A are placed in a flask containing ammonium persulfate and polymerization was left to proceed (paragraphs 0256-0257) which reads on polymerization in an aqueous medium in present claim 1.  Solution B comprises lauryl methacrylate (paragraphs 0222-0223) which reads on ethylenically unsaturated hydrophobic monomer that is an alkyl methacrylate of at least C6 in present claim 1.  The solution A contains a prepolymer formed from an aqueous solution including water, ethanol (i.e. reads on water miscible solvent in present claim 1) containing (CH3CHCO2CH3))S(C=S)OEt and acrylamide (paragraph 0216-0217).  The radical polymerization control agent is advantageously an oligomer of water-soluble nature (paragraph 0043) which reads on pre-polymer is soluble in aqueous medium (M) in present claim 1.  The solution B in example 1 contains 
Wilson et al fails to disclose a process comprising polymerization in the presence of a pre-polymer of formula I.
However, Wilson et al in the general disclosure teach that control agent corresponds to formula - 
    PNG
    media_image2.png
    74
    132
    media_image2.png
    Greyscale
wherein Z represents alkylthio radical, dialkyl phosphonato radical, heterocycle (i.e. Z reads on the (R11)x-Z11 in present claim 1), and R1 represents a polymer chain which is preferably hydrophilic.  The groups Z or R1 may be substituted with alkoxycarbonyl, carboxyl, acyloxy, polyalkylene oxide chains and cationic substituents etc. (paragraphs 0055-0081) which reads on A-R12 in the present claim 1.  Therefore, in light of the teachings in general disclosure of Wilson et al, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the polymerization control agent taught in the general disclosure in the process of exemplary embodiment, of Wilson et al, absent evidence to the contrary. 
Regarding claim 2, Wilson et al teach that prepolymer is formed from a solution containing acrylamide (paragraphs 0216-0217) which reads on hydrophilic monomer unsaturated carboxylic acid amides in present claim 2.
Regarding claim 3, Wilson et al teach that the prepolymer synthesized in step E0 has a short polymer chain, for example comprising a sequence of less than 50 (paragraph 0044) and hence reads on the number average molar mass of less than 50,000 g/mole in present claim 3.
Regarding claim 4, Wilson et al teach that prepolymer is obtained by radical polymerization of hydrophilic monomers in the presence of control agent bearing a thiocarbonylthio group. In step E0 hydrophilic monomers, a radical polymerization 
Regarding claim 5, Wilson et al teach that compounds bearing a xanthate, dithiocarbamate or dithiocarbazate function are used as control agent (paragraph 0092).
Regarding claims 6 and 7, Wilson et al teach that aqueous medium used in step E is a medium comprising water, preferably at least 50% by weight (i.e. reads on the amount of water in present claim 7) and may optionally comprise water-miscible alcohol (paragraph 0032). Hence, also reads on at least 15% by weight of water-miscible solvent in present claim 6
Regarding claims 9 and 10, see example 1, wherein the solution B used in example 1 (paragraph 0256) comprises lauryl (meth)acrylate (paragraph 0222-0223).
Regarding claim 11, see example 1, wherein a polymer solution is obtained (paragraph 0259).
Regarding claims 16 and 17, Wilson et al teach that the control agent is represented by formula - 
    PNG
    media_image3.png
    77
    116
    media_image3.png
    Greyscale
wherein R1 or Z represents a polymer chain which is preferably hydrophilic (paragraphs 0056, 0077, 0080) and optionally substituted with polyalkylene oxide chains (PEO, PPO), and quaternary ammonium salts (paragraph 0081).
Regarding claims 18 and 20, Wilson et al teach that in step E0, hydrophilic monomers identical to those used in step E are included (paragraph 0043).  Examples of hydrophilic monomers include ethylenically unsaturated carboxylic acids such as (meth)acrylic acid, fumaric acid, itaconic acid, maleic acid (paragraph 0097) and open-chain N-vinylamide compounds such as N-vinylformamide, N-vinylacetamide (paragraph 0101).
Regarding claim 19, see example 1, wherein the solution A is used as a prepolymer (paragraph 0256) and contains acrylamide (paragraphs 0216-0217).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 9,580,535 B2) in view of Prenzel (US 2014/0288242 A1).
The discussion with respect to Wilson et al in paragraph 6 above is incorporated here by reference.
Wilson et al is silent with respect to glycol as the water miscible solvent.
However, Prenzel teaches process of preparing acrylate based polymer wherein first a controlled radical polymerization of an initial reaction charge of at least one acrylate based monomer in the presence of solvents and at least one chain transfer agent having a functional group S-C=X wherein X = S (paragraph 0017).  Examples of acrylate monomers include acrylate esters having the formula - 
    PNG
    media_image4.png
    122
    163
    media_image4.png
    Greyscale
 wherein R6 is an alkyl chain having 1 to 30 carbon atoms (paragraphs 0053-0054).  Examples include hexyl acrylate, octyl acrylate and lauryl acrylate (paragraph 0059).  The polymerization may be carried out in the presence of a mixture of water and organic solvents.  The aim is to minimize the amount of solvent used.  Examples of organic solvents include methanol, ethanol, ethylene glycol and ethylene glycol monomethyl ether (paragraph 0066).  Therefore, in light of the teachings in Prenzel and given that Wilson et al is open to the use of water miscible alcohols, it would have been obvious to one skilled in art prior to the filing of present application to include an alcohol, of Prenzel, such as ethylene glycol as an organic solvent in minor amounts in the process, of Wilson et al, absent evidence to the contrary.

Response to Arguments

The objections, obviousness-type double patenting rejections, and rejections under 35 U.S.C. 103 as set forth in paragraphs 6-10 and 15-16, of office action mailed 7/30/2021, are withdrawn in view of the amendment and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that in each of the examples in Wilson hydrophobic monomer is solubilized in solution B comprising the surfactant sodium dodecyl sulfate in amount of approximately 14 wt%.
In response, claim recites that amount of surfactant based on the total weight of the dispersion.  In example 1, of Wilson et al, solution B is present in amounts of 50 g and based on the total weight of dispersion, amount of surfactant is calculated to be about 9.73% by weight.  It appears that amount of 14% by weight of surfactant is calculated by applicant based on the solution B and not total weight of the dispersion in example 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764